Citation Nr: 0621169	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-37 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
folliculitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to September 1968 and from December 1968 to 
October 1979.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Portland RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA skin examination was conducted in November 2004.  
Unfortunately, the report does not include sufficient 
information to permit proper rating of the disability at 
issue.  In this regard, the examiner found that the veteran 
had erythematous papules scattered throughout his face.  The 
RO estimated that the outbreak described covered "at least 
five percent, but less than 20 percent, of exposed area 
affected".  However, nowhere in the report did the examiner 
comment on what percentage of the veteran's face was 
affected.  The Board must base its decision not on its own 
unsubstantiated medical conclusions (or those of a prior 
adjudicator) but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In other 
words, the Board may not draw its own conclusion as to how 
much of the veteran's face was affected by folliculitis.

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective date of 
disability).  Here, the veteran has not been provided notice 
regarding the effective dates of awards.  He should also be 
advised to submit relevant evidence in his possession.  Since 
the case is being remanded anyway, there is an opportunity to 
correct such deficiencies.    
Accordingly, the case is REMANDED for the following:


1.  The RO should provide the veteran 
notice regarding the effective dates of 
awards in accordance with the Court's 
guidance in Dingess/Hartman, supra, and 
to submit any pertinent evidence in his 
possession. 

2.  The RO should arrange for a VA 
dermatology examination to determine the 
current severity of the veteran's 
folliculitis.  His claims folder must be 
reviewed by the examiner.  All pertinent 
findings should be described in detail 
(and must specifically include an 
estimate of the percentage of the exposed 
area, and the type and duration of any 
therapy).  If there is related scarring 
on the head, face, or neck, the examiner 
should report the scar dimensions and 
note the presence or absence of each of 
the characteristics of disfigurement.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


